United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2473
                                  ___________

Byther Mae Williams; Richard V. Fink, *
                                      *
           Appellants,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Regency Financial Corp.,              *
                                      *       [UNPUBLISHED]
           Appellee.                  *
                                ___________

                         Submitted: September 27, 2001

                              Filed: November 16, 2001
                                   ___________

Before WOLLMAN, Chief Judge, HANSEN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

      Byther Mae Williams purports to appeal an adverse district court decision in
her bankruptcy proceeding against Regency Financial Corp. Regency contends the
appeal is untimely, and requests dismissal. Upon careful review of the record, we
observe that the district court never entered a separate judgment, as required by
Federal Rule of Civil Procedure 58. Accordingly, the appeal is premature, we are
without appellate jurisdiction, and we dismiss without prejudice to the taking of an
appeal once the district court enters judgment on a separate document. See Moore v.
St. Louis Music Supply Co., 526 F.2d 801, 802 (8th Cir. 1975).
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-